Citation Nr: 9911108	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-20 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payment of Dependent's Educational 
Assistance as per Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of June 1997 from the Atlanta, Georgia, Regional 
Office (RO).  The sole issue on appeal concerns entitlement 
to retroactive payment of Dependent's Educational Assistance 
as per Chapter 35, Title 38, United States Code.  The Board 
notes that the appellant had previously requested a personal 
hearing in July 1997, but subsequently canceled this request.  


FINDINGS OF FACT

1.  The application for Chapter 35 benefits was received in 
December 1996.  

2.  The appellant was informed in January 1997 that she was 
entitled to enroll in and pursue an approved program of 
education or training under Chapter 35 of Title 38 of the 
United States Code.  

3.  Enrollment certification documents (VA Form 21-1999) were 
first received by the RO in February 1997, and which 
demonstrated enrollment from January 15, 1997 to May 12, 
1997.  

4.  The RO awarded educational assistance benefits from 
January to May 1997.

5.  In March 1997 the appellant submitted enrollment 
certifications which show periods of certified enrollment 
from August 1991 to December 1993. 

5.  Enrollment certifications which indicate certified 
enrollment for periods between June 4, 1992 to May 11, 1996 
and from May 30, 1996 to May 12, 1997 were received on May 
20, 1997.

6.  The RO awarded educational assistance benefits from May 
30, 1996. 


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code have not been met. 38 U.S.C.A. § 3501, 5107 (West 1991); 
38 C.F.R. § 21.4131(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, that she is entitled to retroactive 
payment of Chapter 35 benefits.  She states that benefits 
were granted in a November 1996 rating decision, effective 
August 1990.  She specifically asserts that she is entitled 
to compensation for a period of enrollment prior to May 1996. 

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code may be established 
in several ways, including being a child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(ii), 3670 (West 1991); 38 C.F.R. § 
21.3021(a)(1)(iii) (1998).  Regulations governing the payment 
of educational assistance benefits prohibit an award for any 
period earlier than one year prior to the date of receipt of 
the application or enrollment certification, whichever is 
later.  

According to 38 C.F.R. § 21.4131(a), the commencing date of 
an award of Chapter 35 educational assistance benefits will 
be determined based on the latest of the following dates: the 
date certified by the educational institution; the date one 
year prior to the VA's receipt of the claimant's application 
or enrollment certification, whichever is later; the 
effective date of the course approval, or, one year before 
the VA receives the approval notice, whichever is later; or, 
the date of a reopened application.  38 C.F.R. § 21.4131(a).

The material facts as to this claim are not in dispute.  In a 
November 1996 rating action the veteran was granted a total 
rating for compensation purposes based on individual 
unemployability and basic eligibility Dependents' Educational 
Assistance under 38 U. S. C. was established effective in 
August 1990.

The appellant's application for Chapter 35 benefits was 
received by the RO in December 1996.  The appellant was 
informed in January 1997 that she was entitled to enroll in 
and pursue an approved program of education or training under 
Chapter 35 of Title 38 of the United States Code.  
Subsequently, enrollment certification documents (VA Form 21-
1999) and notice of change in student status (VA Form-1999b) 
were received in February and March 1997. 

A February 1997 enrollment certification shows that the 
appellant was enrolled from January 15, 1997 to May 12, 1997.  
She was awarded educational assistance for this period of 
enrollment.

In March 1997 the appellant submitted enrollment 
certifications which demonstrated the following periods of 
certified enrollment:  from August 23, 1991 to December 10, 
1991; from January 9, 1992 to May 5, 1992; from August 20, 
1992 to December 8, 1992; from January 8, 1993 to May 10, 
1993; and from August 23, 1993 to December 7, 1993.  The 
appellant was informed in an April 1997 letter by the RO that 
she was not entitled to Chapter 35 benefits for the period 
from August 1991 to December 1993.

As stated above, payment of educational assistance benefits 
under Chapter 35 are prohibited for any period earlier than 
one year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  The 
appellant's application was received in December 1996.  The 
enrollment certification form for the denied period was 
received in March 1997.  Therefore, Chapter 35 benefits are 
prohibited for any period prior to March 1996.  Accordingly, 
the RO denied entitlement to Chapter 35 benefits for the 
period from August 23, 1991 to December 7, 1993, as they are 
prior to period allowed under 38 C.F.R. § 21.4131.

Received on May 20, 1997 were enrollment certifications which 
indicated certified enrollment for the periods of June 4, 
1992 to July 30, 1992; June 3, 1993 to July 29, 1993; January 
13, 1994 to May 14, 1994; June 2, 1994 to July 27, 1994; 
August 17, 1994 to December 10, 1994; January 11, 1995 to May 
15, 1995; June 1, 1995 to July 27, 1995; August 16, 1995 to 
December 11, 1995; January 10, 1996 to May 11, 1996; May 30, 
1996 to July 25, 1996; August 14, 1996 to December 9, 1996; 
and from January 15, 1997 to May 12, 1997.

Payment of educational assistance benefits under Chapter 35 
are prohibited for any period earlier than one year prior to 
the date of receipt of the application or enrollment 
certification, whichever is later.  The appellant's 
application was received in December 1996.  These enrollment 
certification forms were received on May 20, 1997.  
Therefore, Chapter 35 benefits are prohibited for any period 
prior to May 20, 1996.  The RO awarded educational assistance 
benefits from May 30, 1996.  

In conclusion, as set forth above, there is no legal basis 
for a retroactive award of educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, and so 
the appellant's claim must fail.  The Board notes that where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The claim for retroactive payment of Dependent's Educational 
Assistance as per Chapter 35, Title 38, United States Code, 
is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 
 


